DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, drawn to a method for facilitating function of corneal endothelial cells, in the reply filed on 1/10/2021 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2021.
Examination on the merits commences with claims 1-5 being considered ONLY. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “sub-culturing when cell fusion reaches 80% - 90%”, and claim 5 recites “after the cells are fused”. It is unclear what the cells are being fused with. For example, the cells could be fusing with each other, fusing with the culture dish, or fusing with some other 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al (2013, PLOS ONE, 8(7):e69009: 1-10; reference U) in view of Ho et al (2011, TISSUE ENGINEERING: Part A, 17(1-2): 255-266; reference V).
Regarding claim 1, Nakahara teaches a method of increasing proliferation of primary human corneal endothelial cells (HCECs) comprising culturing separated mesenchymal stem cells (MSCs), and extracting a conditioned culture medium; separating and culturing primary HCECs; and adding the conditioned culture medium in a basal culture medium for the HCECs, and culturing and proliferating the HCECs (see abstract, page 2, and page 6). Regarding claim 5, Nakahara teaches the method for culturing and proliferating the HCECs comprises suspending the HCECs in a basal culture medium containing the conditioned culture medium, inoculating the cell suspension to a well of a culture plate, and culturing under 5% CO2 at 37°C;
replacing the culture medium for the first time after 48 hours, subsequently every other day; and sub-culturing at a ratio of 1:2 (see pages 2 and 6).

Regarding claim 1, Ho teaches orbital fat-derived stem cells (OFSCs) possessed multi-lineage differentiation potential, and are a type of MSC (see abstract and Figure 1).
It would have been obvious to combine Nakahara and Ho to use Ho’s OFSCs as the source of stem cells in Nakahara’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using Ho’s OFSCs as the source of stem cells in Nakahara’s method because Ho establishes that OFSCs are functional stem cells that are of mesenchymal lineage. The skilled artisan would have been motivated to use Ho’s OFSCs as the source of stem cells in Nakahara’s method because it would allow for another source of stem cells to use to prepare the conditioned medium.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara and Ho as applied to claims 1 and 5 above, and further in view of Gimble et al (2011, Methods in Molecular Biology 702, Adipose-Derived Stem Cells Methods and Protocols, 1-471; reference W).
The teachings of Nakahara and Ho are discussed and relied upon above. In addition to the teachings discussed above, regarding claim 2, Ho teaches that methods of preparing the OFSCs involve collecting human orbital adipose tissue, washes in PBS and culture medium using centrifugation, tissue fragmentation, collagenase digestion, and filtration steps. Additionally, regarding claim 3, Nakahara teaches the method for extracting a conditioned culture medium comprises using cells passaged for generations, rinsing with sterile PBS, adding a DMEM culture medium to continuously culture for 24 hours, collecting supernatant liquid in the cell culture medium, filtering the collected supernatant liquid by a filter to obtain a conditioned 
	Nakahara and Ho are silent as to all of the details in their method steps of preparing the cells and the conditioned media. Nakahara does not teach cryo- storing the prepared media.
	Regarding claim 2, Gimble teaches separating culturing adipose-derived stem cells comprises following steps: collecting adipose tissues under sterile conditions, washing for several times with PBS, soaking for 1 minute with ethanol (reads on soaking for 30s since the tissue was soaked for at least 30s), washing for several times with PBS, removing connective tissues, cutting into particles, adding collagenase digestion solution, and shaking and digesting in a constant-temperature shaker, adding a volume of DMEM ( reads on low-sugar DMEM culture medium since said medium is lower sugar compared to Gimble’s high glucose media used elsewhere) containing FBS, centrifuging, discarding supernatant lipid and liquid, re-suspending with sterile PBS, centrifuging, discarding supernatant liquid, adding a DMEM culture medium, mixing and transferring to a sterile culture dish, and culturing in an incubator containing 5% CO2 at 37°C, replacing the culture medium for the first time after about every 3 days; and sub-culturing when the cell confluence reaches 70-80% (see pages 39-45 and 292-298). Regarding the limitation of removing megascopic blood vessels and connective tissues, since Gimble teaches removing all other tissue to isolate the cells, Gimble’s teachings read on this limitation. Regarding claim 3, Gimble teaches that when preparing conditioned media from stem cells, including MSCs and adipose derived stem cells, that the methods involve discarding the culture medium after the growth rate reaches 70% to 80%, rinsing once with sterile PBS, adding culture media (see pages 292-298). Regarding claim 3, Gimble teaches that conditioned media can be stored and Gimble teaches that media can be cryo- stored at -80°C (see pages 32 and 292-298).
It would have been obvious to combine Nakahara in view of Ho and Gimble, to incorporate Gimble’s more detailed protocols into Nakahara’s method in view of Ho. A person of 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara and Ho as applied to claims 1 and 5 above, and further in view of Sureshet al (2015, J Clin Exp Ophthalmo, 6(2): 1-7; reference X).
The teachings of Nakahara and Ho are discussed and relied upon above. In addition to the teachings discussed above, regarding claim 4, Nakahara teaches the method for separating the HCECs comprises stripping the endothelium and Descemet’s membrane of the cornea and adding collagenase for digestion.
Nakahara is silent as to all of the details in their method steps of preparing the HCECs.
 Regarding claim 4, Sureshet teaches a method for isolating HCECs comprises removing the endothelium and Descemet’s membrane of the cornea, incubating in a basal culture medium in an incubator at 37°C overnight; washing discarding supernatant liquid (Sureshet teaches washing can be done by centrifuging), and adding collagenase for digestion; and, separating the HCECs by pipetting for multiple times, centrifuging, and discarding the supernatant liquid to obtain the HCECs (see page 3).
It would have been obvious to combine Nakahara in view of Ho and Sureshet, to incorporate Sureshet’s more detailed protocols into Nakahara’s method of isolating HCECs. A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating Sureshet’s more detailed protocols into Nakahara’s method of isolating HCECs 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.